PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/279,233
Filing Date: 19 Feb 2019
Appellant(s): Kyndryl, Inc.



__________________
Hunter E. Webb
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 3, 2022 (the Brief) appealing the Final Office Action dated January 4, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 4, 2022 from which the appeal is taken is being maintained by the examiner.
The following grounds of rejection are applicable to the appealed claims.
Claims 1-5, 7-12, 14-18, and 20 are rejected under 35 U.S.C. 101.

(2) Response to Argument
BACKGROUND AND SUMMARY
The claimed invention pertains to systems/methods for using analytics to select a payment option that is optimized to a particular transaction. There are 17 claims in all consisting of six method claims (claims 1-5 and 7), six system claims (claims 8-12 and 14), and five computer program product claims (claims 15-18 and 20). The applicant’s arguments are primarily directed towards the independent claims (claims 1, 8, and 15). Therefore, because the independent claims recite substantially similar subject matter, the applicant’s arguments have been addressed with regard to the limitations of claim 1.
As a preliminary note, the examiner points to Mentone Solutions LLC, v. Digi International Inc. (Fed. Cir. 2021) which states, “At Alice step one, we determine whether the claims are directed to an abstract idea. Alice, 573 U.S. at 217. In cases involving software, step one often “turns on whether the claims focus on specific asserted improvements in computer capabilities or instead on a process or system that qualifies [as] an abstract idea for which computers are invoked merely as a tool.” Uniloc USA, Inc. v. LG Elecs. USA, Inc., 957 F.3d 1303, 1306–07 (Fed. Cir. 2020) (citing Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020)). “We have routinely held software claims patent eligible under Alice step one when they are directed to improvements to the functionality of a computer or network platform itself.” Id. at 1307 (collecting cases).” 
The examiner notes that the claims recited in the instant application do not focus on specific asserted improvements in computer capabilities. Rather, as described in the examiner’s response to appellant’s arguments below, the claims qualify as an abstract idea for which computers are invoked merely as a tool. The claims merely recite a series of abstract steps without the means for achieving any purported technological improvement. In other words, the claims do not recite any limitations that provide a technical solution to a technological problem.

In the Brief, the appellant essentially makes the following arguments in opposition to the standing rejection under 35 U.S.C. 101. The Examiner’s responses to appellant’s arguments follow.

A) On page 9 of the Brief, appellant argues, “However, the extraction (e.g., by photographing, scanning, etc., and subsequent text analysis) of each item being purchased from a bill for payment (e.g., a physical receipt) does not fall within the description of “agreements in the form of contracts; legal obligations; advertising; marketing or sales activities or behaviors,” as would be necessary for it to be an abstract idea. Rather, this extracting from a bill of items from by the mobile device of the user is a technological activity performed outside of normal commercial interactions.” The examiner respectfully disagrees.
Specifically, the examiner notes that simply applying a mobile device to perform the process of identifying/extracting line items from a bill for payment does not amount to an improvement to any technology or technological field. The claims do not provide significant detail regarding how the mobile device extracts the data from the bill for payment. Rather, the claims simply state that the items are extracted from the bill for payment by the mobile device. Therefore, there is no indication of an improvement to the mobile device’s ability to extract data form a bill for payment. In other words, the mobile device is simply used as a tool to perform the business process of identifying line items in a bill for payment.

B) On page 10 of the Brief, appellant argues, “However, this determination by the mobile device the commercial location where the commercial transaction is being performed is also a technical activity performed outside of normal commercial interaction. This activity requires the mobile device to determine its physical position (e.g., via GPS or the like) and to cross reference its physical position with that of commercial establishments (e.g., via the Internet) to determine where the transaction is occurring. To this extent this determining of physical location by a mobile device does not fall within the description of “agreements in the form of contracts; legal obligations; advertising; marketing or sales activities or behaviors,” as would be necessary for it to be an abstract idea.” The examiner respectfully disagrees.
Similarly, as described above regarding the “extracting…” step recited in claim 1, the examiner notes that the claims do not provide significant detail regarding how the mobile device determines the location of the commercial transaction. Rather, the claims simply state that mobile device determines the location of the transaction. Therefore, the is no indication of an improvement to the mobile device’s ability to determine the location of the transaction. In other words, the mobile device is simply used as a tool to perform the business process of identifying a location of the transaction.

C) On pages 10 and 11 of the Brief, appellant argues, “Moreover, this cognitive system employs self-learning by continuously incorporating new information about the exchange rate into its current continuous learned data and, based on this continuous learned data, provides the user with the best time and location to exchange currencies by leveraging the predictive analysis performed by the cognitive system. This self- learning capability is a technological activity performed outside of normal commercial interactions and does not fall within the description of “agreements in the form of contracts; legal obligations; advertising; marketing or sales activities or behaviors,” as would be necessary for it to be an abstract idea.” The examiner respectfully disagrees.
The examiner notes that simply monitoring data regarding exchange rates to determine the best time for a user to exchange currencies does not amount to an improvement to any technology or technological field. The claims do not provide significant technical detail regarding how the cognitive system utilizes “continuous learned data” to provide this output. Rather, the claims simply state that the cognitive system performs predictive analysis based on the continuous learned data. Therefore, such limitations amount to no more than merely applying a generic computing system (e.g., the cognitive system) to perform the process of providing the user with a best time and location to exchange currencies.

D) On page 11 of the Brief, appellant argues, “the processes performed by the claimed invention comprise more than the simple “management of transaction data with the use of transmitting/receiving/collecting of data and processing/authenticating of information”, as asserted by the Examiner. Rather, as described in the original specification, these and other processes performed by the claimed invention serve to, inter alia, solve a real-world problem.” The examiner respectfully disagrees.
While the examiner recognizes that the invention disclosed in the claims may provide benefits to the process of selecting a payment option for use in a transaction (e.g., decreasing the amount of effort required by the user to effectively select the most beneficial payment option for a transaction), these benefits are not achieved through an improvement to any technology or technological field. Rather, the benefits are achieved simply by applying the generic computing systems (e.g., the mobile device and the cognitive system) to implement the abstract idea. In other words, simply utilizing generic computer systems to automate an abstract idea does not amount to a technical solution to a technical problem.

E) On page 12 of the Brief, appellant argues, “The claimed invention is not merely a drafting effort designed to monopolize a judicial exception. As such, the claimed invention is also patent eligible under Prong two of Step 2A of the 2019 Revised Guidance.” Additionally, on Pages 15 and 16 of the Brief, the appellant argues, “The fact that the Examiner can find no references that teach or suggest all of these elements conclusively proves that the elements are not “not [a] well-understood, routine, conventional activity in the field.” This is the case not only for the independent claims, but for the dependent claims as well. Therefore, the Office is urged to find that the additional elements of claim 1, 8, and 15, as well as dependent claims 2-5, 7, 9-12, 14, 16-18 and 20, among others, amount to significantly more than any purported exception itself and as such, the claims are eligible.” The examiner respectfully disagrees.
	The examiner notes that preemption is not a standalone test for patent eligibility.  Furthermore, preemption concerns have already been addressed by the Examiner through the application of the two-step framework. A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim.  See Ariosa Diagnostics, In.c v. Seqenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015); see also OIP Tech., Inc. v. Amazon.com, Inc. 788 F.3d 1359, 1362-63 (Fed Cir. 2015); Return Mail, Inc. v. USPS, 123 USPQ2d 1813, 1827 (Fed. Cir. 2017). While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. Ariosa, 788 F.3d 1379. As stated in MPEP 2106.04(I), “The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions.”

F) On page 13 of the Brief, appellant argues, “For example, the presence of these additional elements evinces “an improvement in the functioning of a computer, or an improvement to other technology or technical fields” (2019 Revised Guidance, Section III.A.2). Namely, inter alia, the claimed invention offers improvements in the field of computer data storage and retrieval.” The examiner respectfully disagrees.
As described above, the claims recited in the instant application do not provide any indication of an improvement to any technology or technological field. Rather, the claims simply apply generic computing systems (e.g., a mobile device and a cognitive system) to perform the abstract idea of selecting a payment option that provides a greatest economic benefit for a particular transaction. The claims do not provide sufficient detail regarding how the mobile device and the cognitive system perform these functions. Rather, the claims simply recite the use of these components at a high level of generality to perform the abstract idea.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WILLIAM D NEWLON/Examiner, Art Unit 3696   
                                                                                                                                                                                                     
Conferees:
/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696    

/Vincent Millin/
Appeal Practice Specialist     
                                                                                                                                                                                               {
	Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.